Murphy, P. J., and Kassal, J.,
dissent in part in a memorandum by Murphy, P. J., as follows: The trial court’s conclusion that the decedent was not contributorily negligent is against the unchallenged evidence presented at trial. In the claim form signed by the decedent and filed with the defendant, the decedent alleged in the third paragraph: “The claim arose on or about March 10, 1979 at 11:00 p.m. at the Bleeker Street Station of the Lexington Avenue subway line when plaintiff was pushed onto tracks and struck by *662oncoming train by unruly crowds, irrational persons under the influence of foreign substances.” A similar claim was made in paragraph 5 of the complaint: “5. The defendant was negligent, reckless and careless in that it failed to comply with its duty as a common carrier and provide adequate and proper protection for its passengers from unruly and dangerous persons, and in that it failed to maintain adequate safeguards and security guards and protection for its passengers on its platforms.” At trial, the plaintiff abandoned this theory of recovery. Furthermore, she did not advance any explanation for the decedent’s “staggering” or his fall from the platform to the tracks. Plaintiff’s failure to go forward on this critical point is understandable because the unrebutted evidence demonstrated that the decedent was intoxicated. Stephen Randolph, the eyewitness, testified that he did not recall smelling the decedent’s breath. Randolph observed the decedent staggering in a circle. Before the decedent fell upon the tracks, he mumbled to Randolph. However, Randolph did not understand what the decedent had mumbled. After the decedent had fallen on the tracks, the decedent responded to Randolph “in terms of hmm hmm hmm or yeah or a huh. There were not any sentences.” Randolph thought that, overall, the decedent was drunk. The trial court asked whether it was fair to say that, from his observations, decedent was not in a normal state of health; Randolph replied in the affirmative. Randolph’s testimony was buttressed on this point by that of New York City Transit Police Officer Angelo Balzano. After the decedent had been struck by the train, Balzano responded to the scene of the occurrence. He later accompanied the decedent to the hospital in an ambulance. During this period of attendance, Balzano smelled alcohol on the decedent’s breath and clothing. In Balzano’s opinion, the decedent had consumed a heavy amount of alcohol. Balzano also completed an “aided report” on the date of the occurrence. The portion of the “aided report” labeled “details” read as follows: “Aided apparently intoxicated, was seen on the tracks by above witness, who attempted to pull aided to platform. Aided [sic] was unable to pull aided due to the aided’s weight. Witness departed scene to summons [sic] help and upon his return Aided had been hit by a S/B # 6 train. Aided removed to Saint Vincent’s Hospital via Ambulance, alive.” The trial court excluded that entire paragraph except for the portion that read “Aided removed to Saint Vincent’s Hospital via Ambulance, alive.” The trial court did not specify a particular reason for striking the first part of the paragraph under “details”. The trial court, sua sponte, concluded that Balzano had relied upon the statements of witnesses in preparing the “aided report”. There is no evidence in the record that Balzano relied upon any statement that did not accurately reflect the decedent’s demeanor and condition on March 10, 1979. There is an indication that Balzano did speak with Randolph. As was recounted above, Randolph’s own impressions as to the decedent’s inebriation could only have strengthened Balzano’s own opinion in that matter. The trial court incorrectly struck the portion of the “aided report” that further confirms the decedent’s intoxication. The “ambulance call report” is apparently signed by the crew chief of the ambulance; the signature of the crew chief on that form is not readable. The crew chief checked a box on that form which read “A.O.B.” The Acronyms and Initialisms Dictionary ([3d ed, Crowley and Thomas], p 38) lists one definition for A.O.B. as follows: “Alcohol on Breath (Police term)”. Clearly the individual who completed the “ambulance call report” recognized that the decedent had been drinking alcohol. Additional substantiation for the decedent’s inebriation is found in the “history and progress notes” of St. Vincent’s Hospital. Again, it is very difficult to identify the particular doctors or nurses who signed the various handwritten records. On March 10, 1979, there is a notation “ETOH on breath.” The abbreviation “ETOH” represents ethyl alcohol or ethanol (10 Houts, Proving Medical Diagnoses and *663Prognoses, 702-9). Thus, one of the attending staff members of St. Vincent’s recognized that the decedent had alcohol on his breath. The “history and progress notes” for March 13 indicate “Pt. in DT’s”. In other words, the decedent was suffering from delirium tremens. On March 14, it was observed that “Pt still in DT’s”. The decedent was still suffering from delirium tremens on that date. On March 16, it was recommended to “cont Detox”. Detoxification was to continue. The “physician’s order forms” also substantiate that the decedent was intoxicated immediately after his admission. On March 10, librium in doses of 25 milligrams was to be administered every four hours as part of the alcohol detoxification program. The librium was continued on March 11 for detoxification purposes. In the years following the occurrence, the decedent was treated in St. Vincent’s, St. Luke’s, and Goldwater Hospitals. The defense attorney attempted to show at trial that decedent was not only treated at those hospitals for the loss of his legs, but that he was also placed in the hospitals’ detoxification centers from time to time. The trial court refused to consider, as probative, those portions of the hospitals’ records which showed that decedent was, intermittently, in detoxification programs. This was additional error on the part of the trial court. Those portions of the hospitals’ records should, at the very least, have been considered as possible proof that decedent was an alcoholic on the date of the occurrence. At most, these portions were some evidence suggesting that the decefient was an alcoholic and was intoxicated on March 10, 1979. It is highly unlikely that decedent became an alcoholic during his continuous confinements in the hospitals after the incident. It is true that defendant did not call any witness who saw the decedent drinking on the date of the occurrence. There is, of course, no proof that decedent was, in fact, seen “drinking” by any other individual on that day. It is also true that the doctors at St. Vincent’s Hospital did not order a test of the alcoholic content of decedent’s blood. Those doctors were evidently more concerned with removing decedent’s legs and saving his life. It was the universal opinion of all who observed, assisted or examined decedent on March 10,1979 that he was intoxicated. Plaintiff did not submit any evidence at trial to even suggest a different conclusion. The decedent should have been found contributorily negligent to the extent that he was one third responsible for his own injuries. Accordingly, the award should be reduced by the sum of $250,000 to make the total award $500,000.